Sharpstein, J., concurring.
I concur in the judgment. I think no one would be to the trouble of communicating his views in writing to a grand jury on a matter which it had, or was likely to have, before it, unless he expected thereby to influence its action; and I think the policy of the law is to keep juries as free as possible from outside influences. How that can be done, if every one who feels so inclined shall be at *440liberty to communicate his views in writing to a jury on any matter which it may have before it, is to me inconceivable. I think every act of the kind constitutes an unlawful interference with the proceedings of a court.